Citation Nr: 0525095	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  99-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1977 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In a July 1998 rating decision, the RO held that new and 
material evidence to reopen the claim for service connection 
for PTSD had not been submitted.  The veteran duly appealed 
the RO's determinations to the Board.  In an October 2003 
decision and remand, the Board held that new and material 
evidence to reopen the claim for service connection for PTSD 
had been submitted and remanded the matter for additional 
evidentiary development and due process considerations.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran clarified during his March 2005 VA examination 
that one of the major stressors contributing to his PTSD was 
caused by his witnessing his first casualty while in Panama.  
During conducting field maneuvers, with the 82nd unit, in 
September or August 1978, he was involved in securing the 
area for the medical evacuation of a fellow service man, on 
the Colonel's personal helicopter.  While the information 
provided by the veteran at his examination regarding his 
claimed in-service stressor was far more specific than the 
information he previously provided to VA, the Board notes 
that no attempt was made previously to obtain specific 
information from the veteran.

The provisions of 38 U.S.C.A. § 5103A (West 2002) require 
that VA assist the veteran by making reasonable efforts to 
obtain information that would corroborate the veteran's 
claimed in-service stressor.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the 
veteran and ask him if he has any 
more specific information regarding 
his claimed in-service stressors.  
Then, the RO should provide all 
available information to the United 
States Armed Services Center for 
Research of Unit Records (USASCRUR) 
and ask them to provide any 
information which might corroborate 
the veteran's alleged in-service 
stressor; specifically within the 
period August to September 1978 , 
when, the veteran was stationed in 
Panama, and whether there were any 
casualties that were medically 
evacuated by the Colonel's personal 
helicopter.  

If referral to USASCRUR, or any 
other pertinent sources is to no 
avail, the RO should advise the 
veteran to submit alternate forms of 
evidence to support his claim of 
service connection for PTSD in 
compliance with the notification 
requirements in Dixon v. Derwinski, 
3 Vet. App. 261, 263-64 (1992).  All 
attempts to obtain records should be 
documented in the claims folder.

2.  If USASCRUR verifies the 
veteran's stressor, with any needed 
assistance from the veteran, 
including obtaining signed releases, 
the RO should request up-to-date 
copies of the records of any 
evaluation or treatment, VA or 
private, he has received for PTSD.  
All records so received should be 
associated with the claims folder.

3.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental 
statement of the case and afford 
them the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


